Citation Nr: 1429102	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  08-15 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to May 1954.

These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  

These matters were most recently before the Board in September 2013 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the mandates of the remand and will proceed to adjudicate the appeal. 
 
The issue of entitlement to an increased rating for bilateral hearing loss disability has been raised by the record (See June 2014 accredited representative's brief, page 8..), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's PTSD has been manifested by complaints of symptoms such as sleep disturbances, nightmares, exaggerated startle reflex, anxiety, depression, and avoidance of crowds; however, he has had a good relationship with his wife and child, enjoyed working 30 to 40 hours a week, attended church, maintained his hygiene, has not been arrested, has not attempted suicide, has not had homicidal ideation, and has lived independently after the death of his wife; thus, demonstrating no more than occupational and social impairment with reduced reliability and productivity.

2.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling from February 2006, tinnitus, evaluated as 10 percent disabling from February 2006, and bilateral hearing loss disability, evaluated as 10 percent disabling from March 2011, for a combined evaluation of 60 percent.

3.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  The Board notes however, that notice was provided in March 2006, June 2008, November 2008, and October 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes numerous clinical records and reports, Vet Center records, and the statements of the Veteran and many others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

In February 2014, VA requested the Veteran to have his last employer complete and return a VA Form 21-4192 (Request for Employment Information) and provide employment records from February 2005 to the present.  In response, the Veteran reported that he was unemployable due to his PTSD; however, he also stated that he works for a friend who lets him work as he pleases.  To date, the requested VA Form 21-4192 has not been received by VA.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A November 2013 Social Security Administration (SSA) National Center Records response to a VA request for records reflects that SSA records are not available.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination.  The Veteran was afforded examinations in June 2007, December 2008, March 2011, and February 2014.  The reports include clinical examination findings and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue and for determining whether TDIU is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 


Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397(1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. In this regard, however, the Board also notes that the previous Board decision contained numerous facts taken from medical records.  As facts, they cannot be altered and may be repeated in this decision. 

Rating PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling effective from February 28, 2006.  The Veteran would be entitled to a 100 percent rating if his PTSD caused total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Board finds, for the reasons noted below, that the Veteran is not entitled to a rating of 100 percent for any period on appeal.  

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  Regardless of the specific symptoms a Veteran may have, and their frequency, a rating of a 100 percent rating turns on whether the Veteran's symptoms cause total impairment, both occupationally and socially.  

The claims file includes numerous treatment and examination records for the Veteran which are discussed below.  

An October 2006 private report from Dr. Nasreen Dar reflects that the Veteran works, attends church, and helps with chores around the house.  She described his symptoms as moderate.  He was oriented times four.  His affect was anxious and his mood was depressed.  His concentration was impaired, his memory was fair, and he had no signs or symptoms of Organic brain Syndrome.  His judgment was good, his insight was fair, he did not appear to have any hallucinations, and did not present with any delusional thinking. It was noted that he had difficulty dealing with stress.

November 2006 VA treatment records reflect that the Veteran presented to the VA Emergency Room for PTSD and anxiety.  Suicidal and homicidal ideations were denied and complaints of irritation with loud noise were noted.  A 20 year history of anxiety was reported with successful treatment by his primary care physician.  The Veteran reported past a diagnosis of PTSD and he "wanted a second opinion"; however, he was unable to state why he chose that day to visit the VA Emergency Room.  Upon evaluation, the following symptoms were endorsed: a hyperstartle response to loud noises; occasional nightmares pertaining to service; mild hypervigilance, which reportedly may have always been that way; avoidance of crowds; and a fear of elevators (unrelated to service).  Despite endorsing such symptoms, the Veteran denied the following: flashbacks; depressive symptoms; significant avoidance; panic attacks; generalized anxiety; and manic or psychotic symptoms.  In addition, he worked full-time as a car salesman, and received enjoyment from his "usual hobbies."  He denied having any financial/social/legal stressors or relationship problems with his only daughter, however, his relationship with his wife of the last 55 years was stressed due to her diagnosis of diabetes. 

A mental status examination at the November 2006 VA Emergency Room visit revealed that the Veteran was oriented to person, place and time, he was cooperative, his mood was good and his affect was mood-congruent with full range and of appropriate intensity and content.  The Veteran's speech was normal.  There was no evidence of psychomotor retardation or acceleration, no indication of a disturbance in thought process or content, and no indication of dysperception or delusional thoughts.  The Veteran denied a history of visual or auditory hallucinations.  Intellectual functioning was average and concept formation and abstract thinking were unimpaired.  The Veteran's memory was intact (remote, recent, short-term, and immediate).  His insight, judgment, and impulse control were adequate.  The Veteran was assessed with a GAF score of 76.

A December 2006 VA intake evaluation at the VA Center for Traumatic Stress noted the aforementioned symptoms and indicated that such symptoms caused impairment in social, occupational, and other aspects of the Veteran's life.  Nevertheless, it was noted that the Veteran maintained full-time employment as a car salesman, he had never been fired, and he had never been in trouble with the law.  Moreover, he reported a hobby of watching sports and indicated that his relationships with his wife and daughter were good.  He reported good quality emotional support from them.  Significantly, the Veteran denied ever attempting suicide and he denied a history of violent behavior.  He was not considered to be at risk for harming himself or others. 

A December 2006 mental status evaluation remained unchanged with the exception of a dysphoric mood and depressed affect.  His reported stressor included the financial difficulty of impending retirement.  The psychologist diagnosed moderate chronic PTSD and mild-moderate Obsessive-Compulsive Disorder (OCD) and assessed the Veteran with a GAF score of 48. 

A January 2007 VA Mental Health Initial Evaluation reflects the following symptoms of PTSD: intrusive recollections of traumatic military service which were overwhelming from time to time; occasional service-related nightmares; occasional, brief, quasi dissociative flashbacks a few times per year; avoidance of discussion of thoughts about past traumatic events; avoidance of crowds which caused him to forego sporting events that he previously enjoyed attending; avoidance of ships and elevators when possible; periods of emotional numbing, although not sustained; a tendency to feel distant and detached from individuals other than his immediate family; an exaggerated startle response; fragmented sleep; chronic irritability which often took the form of angry verbal arguments and physical aggression on one occasion two years prior; infrequent and occasional limited symptom panic attacks occurring only in closed spaces; depressive symptoms such as sadness and decreased energy, motivation, appetite, and sleep; feelings of guilt and occasional passive thoughts of death; and recent memory problems.  Despite experiencing the aforementioned symptoms of PTSD, it was noted that the Veteran had successfully maintained his marriage for more than 50 years and he remained continuously employed for the last five decades.  In addition, the Veteran denied ever experiencing suicidal ideation, symptoms suggestive of mania or psychosis, or a substance abuse disorder. 

A January 2007 mental status examination was unremarkable.  The Veteran's daughter reported that he experienced significant benefit since being prescribed medication.  In addition, his use of Xanax had decreased to no more than once per week.  The Veteran was assessed a GAF score of 55. 

A March 2007 VA treatment note reflects that the Veteran reported doing "pretty well" since the January 2007 meeting.  Specifically, he felt much calmer, had fewer nightmares, was less irritable, and was usually in a better mood.  He found that staying busy at work was helpful.  His daughter affirmed that he appeared to be noticeably calmer.  There were no new symptoms or complaints.  A mental status examination remained unremarkable.

In April 2007, the Veteran reported a general status quo without further improvement and he described his overall status as "pretty good."  Continued periods of sadness were noted from time to time, often linked to ruminations about "the past."  Tiredness was also noted; however, going to work helped the Veteran clear his mind and feel better.  While symptoms of PTSD remained evident, the Veteran denied panic attacks or recent worsening in any area.  Significantly, his daughter reported progressive improvement (particularly in terms of anxiety), and she described him as rather calm and pleasant over the last month and he did not need a single dose of Xanax during the last month. 

A June 2007 VA examination report noted that the Veteran reported the following symptoms: severe hyperstartle response to loud and unexpected noises and attempted avoidance of such; abstinence from sporting events due feelings of anxiousness in crowds; memory impairment; infrequent (due to avoidance of triggers) panic attacks triggered by enclosed spaces and large crowds; a depressed mood with low energy and motivation; anhedonia; a loss of interest in things he previously enjoyed; irritability; nervousness and tenseness; poor sleep due to frequent awakenings; nightmares occurring twice per week; frequent intrusive and distressing memories lasting for lengthy periods of time; avoidance of war-related discussions and media; reduced social interactions without any close friendships; no significant activities or hobbies; and some hypervigilance with a need to have his back facing the wall. 

Despite reports of the aforementioned symptoms of PTSD at the June 2007 VA examination, the Veteran continued to successfully maintain employment as a car salesman (reportedly for insurance purposes), he was able to report to work regularly, he performed his job adequately, and he generally got along with his co-workers.  He had successfully maintained a marriage of 52 years with his current wife and he denied any marital difficulties.  He reported spending time at home watching TV with his wife.  A good relationship with their daughter was also noted.  Socially, the Veteran attended church and served as an usher, he occasionally dined out with his wife and ran errands, and he reported going on a recent vacation with his wife; however, he was startled by the loud noise at a show that they went to see.  Significantly, the Veteran described adequate concentration and he denied a history of assaultive behavior (with one exception of throwing a phone at a co-worker upon being startled), suicidal or homicidal ideations or attempts (he did sometimes think he would rather be dead, however, he stated that he would never act on that thought), and he denied a lack of impulse control. Furthermore, despite complaints of impaired memory, he reportedly always remembered to mail his bills and take his medications.  Finally, the examiner stated that while the Veteran frequently engaged in significant obsessive ritualistic behavior such as counting and hand washing, such behaviors seemed to be related to his diagnosed OCD and not his PTSD diagnosis.

Upon a mental status examination at the June 2007 VA examination, the Veteran's personal hygiene and basic activities of daily living were adequate, his behavior was appropriate, his mood appeared to be quite dysphoric and anxious, and his affect was restricted.  He was oriented and there was no significant impairment of thought processing or communication, his speech was within normal limits, and there were no delusions or hallucinations.  His eye contact was mildly impaired. 

A June 2007 VA mental health treatment note shows that the Veteran reported further improvement in his mood, irritability, the frequency of nightmares, and with preoccupation with combat experiences.  He denied suicidal or homicidal ideations.  His daughter stated that he appeared to be happier, calmer, more at ease, and sleeping better. 

An August 2007 VA mental health treatment note showed a reported increase in the Veterans forgetfulness and in brief spells of a depressed mood (not lasting more than a few hours at a time), during which transient thoughts of death without any suicidal ideations, plans, or intent were noted.  Mild exacerbations of fragmented sleep, nightmares, nervousness, and an exaggerated startle response were also noted.  Nevertheless, his wife and daughter both reported a general and sustained improvement in the Veteran's mood and depressive cognitions since his medications were last adjusted and neither had noticed a sustained drop in his mood or depressive cognitions.  The Veteran's wife further reported an absence of significant psychomotor activity during sleep in recent weeks, with the exception of occasional yelling (an improvement as compared to recent months and years).  The Veteran's daily activities continued to include watching TV, regularly attending church activities, and working. 

In October 2007, the Veteran's wife reported notable and continued improvement in his anxiousness around crowds, he appeared to be less reactive to loud sounds, and he was in better spirits overall.  The Veteran reported doing "pretty good"; however, he continued to experience occasional brief spells of depression and continued nervousness around crowds which he typically avoided.  He slept well most nights with some interruptions due to sporadic nightmares.  His medications were adjusted accordingly.  A CT scan of the Veteran's brain revealed a 7 millimeter hypodensity in the left basal ganglia which possibly represented sequel of a chronic lacunar infarct or a possible prominent perivascular space. 

A November 2007 VA treatment note reflected that Veteran, his wife, and his daughter all stated that he was doing "pretty well," with noticeable improvements in his mood and irritability, and a reduction in his anxiety.  Rare transient suicidal thoughts were noted; however, they were unassociated with any intent or plan.  While mild symptoms of PTSD continued to occur at a low baseline rate, he functioned reasonably well at work and at home.  A mental status examination revealed that the Veteran's affect was calm, bright, euthymic, stable, reactive, and of full range.  The psychiatrist stated that this was a notable improvement.  The mental status evaluation was otherwise unremarkable.  The Veteran was assessed with a GAF score of 62.

Despite consistent reports of improvement in the Veteran's PTSD symptomatology as noted in the VA records, a January 2008 Vet Center treatment report noted the following symptoms of PTSD: a history of anxiety and depression; an exaggerated startle response to loud and unexpected noises; avoidance of crowds; hypervigilance; insomnia; regular nightmares; problems with irritability and anger at the least provocation; difficulty concentrating; reliving combat experiences; and regular anxiety attacks.  The social worker stated that many symptoms had increased in intensity because the Veteran refused to seek help.  (The Board notes, however, that the records do show continued VA treatment for the Veteran, as evidenced by at least six treatment reports in the prior 12 months.)  A mental status examination was remarkable for a flat affect, tense motor activity, fair judgment, and impaired memory functioning.  He was referred to group therapy and was assessed with a GAF score of 45/50. 

A January 2008 VA treatment report of a staff psychiatrist noted continued improvement since the November 2007 visit.  While his mood was generally good, brief periods of mild ill sustained depression, free of nihilistic thinking or suicidal/homicidal ideations, continued to occur.  Nightmares occurred no more than once a week and the Veteran slept fairly well most nights.  His overall anxiety level was low and he enjoyed working.  It was noted that his wife was recently hospitalized which required him to provide assistance to her.  A mental status examination revealed normal psychomotor activity, unimpaired impulse control, and an absence of acute cognitive changes as evidenced by a score of 28/28 on a mini mental state exam.  He was assessed with a GAF score of 65. 

A March 2008 VA treatment note indicated an exacerbation of the Veteran's PTSD symptomatology, likely due to the recent hospitalization of his wife.  The Veteran's daughter reported that he appeared to be increasingly anxious over the past few weeks.  His mood was dull and he reported feeling more tense and more likely to think about combat experiences.  He reported an increase in nightmares and panic-like symptoms from time to time.  Upon exploration, he acknowledged occasional suicidal ideations, free of any intent or plan and it was quite clear that his family ties would likely keep him from acting on such thoughts.  A mental status examination was remarkable for a calm and euthymic affect and it reiterated an absence of homicidal and suicidal ideations.  The mental status examination otherwise remained unchanged.  Given the Veteran's recent exacerbation of symptoms, his medication was increased. 

An April 2008 VA neuropsychological testing note reflected a diagnosis of PTSD, depressive disorder not otherwise specified, OCD (obsessive compulsive disorder), and a cognitive disorder (not otherwise specified).  Despite the Veteran's history of PTSD and OCD, there was concern that the Veteran's psychiatric history did not fully account for his memory and cognitive decline.  A possible mixed neurodegenerative process with mild cortical and subcortical contributions was noted.  Significantly, however, the Veteran was functioning quite well although he had a well established routine and settings.  A referral to the memory disorders clinic was recommended to address such concerns.  

An April 2008 VA mental health treatment note shows that the Veteran reported feeling "pretty good" in the few days prior, however, he was hesitant to label it an improvement.  A clinical review of his symptoms suggested that his overall mood was much improved with fewer and milder spells of depression, generally preserved neurovegetative functioning, more future-oriented thinking, with no more than the usual baseline of PTSD symptomatology.  Suicidal ideations continued on occasion, unassociated with intent or plans.  In light of the Veteran's physical and emotional problems, difficulty continuing to work was noted.  Significantly, a mental status examination remained essentially unchanged with the exception of a notably brighter affect with many instances of making appropriate jokes and smiling.

In sharp contrast to the above noted symptoms, an April 2008 private psychiatric evaluation by Dr. Dar noted continued service-related emotional difficulties which had increased since the October 2006 private psychiatric evaluation.  Such difficulties included: trouble going to sleep and obtaining restful sleep; nightmares; hypersensitivity to noise; frequent flashbacks that limited his activities of daily life; an inability to tolerate crowds; a preference of staying to himself; becoming easily angered at his wife; panic attacks; getting out of bed to check whether the doors were locked; and difficulty concentrating and dealing with stress.  It was noted that he worked only part-time.  His daily activities included going to work and occasionally attending church and watching TV.  He denied doing any chores at home, going out to visit or shop, or having any hobbies that he participated in.  A mental status examination revealed that the Veteran was prompt in his arrival, he was neatly and casually dressed, and he was oriented to person, place, and time.  He was cooperative but distant and his mood was depressed and anxious.  His concentration was impaired and his speech revealed frustration.  A poverty of thoughts was noted and there was difficulty relating them to the psychiatrist. His recent and remote memory and interpersonal judgment were intact.  He did not appear to have any auditory or visual hallucinations and he did not present with delusional thinking, ideas of reference, or loose associations.  A GAF score of 45 was assessed.

In a May 2008 statement, the Veteran reported feeling that ending his life would be best.  He stated that depression had taken its toll and made him very tired.  He reported the following symptoms: flashbacks that come from nowhere during times of distress; anxiety attacks usually following bouts of anger; occasional increased irritability with his family; frequent awakenings (two to three times per night); checking to make sure his doors are locked; an absence of association with others and an absence of any friends; recurrent nightmares about combat; suicidal thoughts when depressed; and difficulty with concentration and completing.  He stated that he and his wife have their good and bad days. 

An August 2008 VA mental health treatment note indicates that although the Veteran's PTSD symptomatology was under partial control and had improved since an increase in a dosage of medication, a recent bout of bad depression, precipitated by financial concerns, had re-exacerbated his symptomatology.  The Veteran was not deemed to be a threat to himself or others.  It was also noted that he easily managed his activities of daily living, he maintained continued employment as a car salesman, and his mental status examination remained unchanged.  His medication was increased in attempts to further reduce his depression and anxiety. 

A September 2008 VA consultation for memory disorders was significant for a frequent depressed mood, visual hallucinations, denied experiencing delusions, and some nightmares which had reportedly decreased in frequency since receiving treatment for PTSD.  Significantly, he was independent with, and capable of, performing his activities of daily living and he worked full-time.  Cognitive testing was significant for missing one on visual memory (poor effort noted), and his proverb interpretation was appropriate (limited effort noted).  Additional comments indicated that the Veteran liked to work and he attended church and went out to eat. Diagnoses included recurrent major depressive disorder in partial remission, PTSD, and a cognitive disorder not otherwise specified. He was assessed with a GAF score of 70. 

In November 2008, the Veteran submitted a statement noting his current symptoms of PTSD and stated that they have a detrimental effect on his occupational performance and on his activities of daily living.  

In December 2008, the Veteran underwent another VA PTSD examination. Following review of the claims file and medical record, the examiner stated that the record suggests that the Veteran's memory/cognitive disorder and OCD (excessive counting and hand washing) are separate and unrelated to his diagnosed PTSD.  Regarding the Veteran's occupation as a car salesman, while he continued to work full-time, cognitive dysfunction and memory difficulties affected his work performance.  The Veteran remained married to his wife of 53 years with whom he reported spending time with and getting along with most of the time; however, he reported occasional irritability with her.  He got along and had a good relationship with his daughter.  He dined out on occasion and attended church regularly, however, he denied any close friendships, social interactions, having any leisure pursuits or hobbies, and he basically just watched TV at home. 

Other reported symptoms included: some sleeping difficulties (five hours per night) resulting in tiredness and occasional dozing off at work; nightmares 5 times per week; almost daily intrusive memories of combat triggered by ships, enclosed spaces, accidents, injuries, Asians, and war-related media, TV shows, and war memorials - all of which he avoids, even giving a prize cruise vacation to his daughter; hypervigilance causing him to frequently check locks and to feel uncomfortable when people are behind him; irritability; a hyper startle response; increased difficulty with concentration and losing focus easily; he dislikes going to stores or sporting events due to feeling anxious when he is around a crowd; a history of infrequent (due to avoidance of triggers such as crowds or small enclosed areas) panic attacks with associated symptomatology of a rapid heartbeat, feeling scared, shortness of breath, and a strong desire to escape; anxiety with feelings of nervousness, tension, excessive worry and difficulty relaxing; a depressed mood and an inability to be really happy; sadness and pessimism; and loss of interest and motivation.  Nevertheless, the Veteran denied experiencing the following symptoms: a lack of impulse control; substance abuse; violent or assaultive behavior; and suicide attempts and homicidal thinking. 

The December 2008 mental status examination revealed that the Veteran was on time for his scheduled appointment, he was oriented, and he maintained adequate personal hygiene and his activities of daily living independently.  His affect was restricted and his mood was significantly dysphoric.  His thought processing and communication were not significantly impaired, nor were there any delusions or hallucinations.  Eye contact was poor, however, other behavior was appropriate.  He admitted having periodic suicidal thoughts, although he was note feeling that way presently, and he denied any intent to act on such thoughts; he tried to distract himself from such thoughts.  He cited religious beliefs and family as reasons not to act on them.  The examiner assessed a GAF score of 50. 

A January 2009 VA treatment note reflects that the Veteran did not experience any bad bouts of depression since his last medication increase.  He continued to experience problems at work; however, he continued working for insurance purposes.  Continued symptoms included some nervousness, and a hyperstartle response resulting in decreased excursions outside of his home.  He continued to deny any suicidal/homicidal ideations and there was no evidence of psychosis. 

In February 2009, the Veteran, and his daughter submitted lay statements in support of the Veteran's claims.  The Veteran and his daughter stated that he is unable to work; however, he continues to do so solely for health insurance purposes.  He and his daughter endorsed the following symptoms of the Veteran's PTSD: memory impairment; difficulty concentrating and completing occupational tasks and activities of daily life; panic attacks 2 to 3 times per week; frequent feelings of depression and nervousness interfering with his ability to get along with others; an inability to establish or maintain effective relationships; mood swings that make it difficult to adapt to circumstances that he is unable to control; thoughts of suicide when thinking about his own and his wife's medical problems; frequent nightmares about combat; trouble falling and staying asleep; frequent checking to assure the doors are locked; difficulty relaxing due to tension and excessive worry; and a hyperstartle response.  In addition, the Veteran stated that such symptoms make it difficult to function appropriately and effectively and that he is positive that the aforementioned symptoms are due to his combat experiences. 

February and March 2009 VA treatment notes show that the Veteran reported urges to harm himself and an increased anxious mood.  He reported having thoughts of suicide following dreams that awake him approximately three to four times per month.  Nevertheless, he denied any plans of suicide and stated that his wife and daughter were both very supportive of him.  It was noted that the Veteran was overwhelmed with his wife's multiple medical problems and with their care.  A mental status examination was significant for a constricted affect, and denial of suicidal or homicidal ideations.  The following day, a mental status examination remained the same and his risk potential for suicidal behavior was said to be low.  He was judged not to be at significant risk for self harm.  Significantly, the March 2009 treatment note showed that the Veteran reported that he was continuing to work as a car salesman, and although work had been slow, it was good for him to get out of the house and work.  Behavioral observations indicated that his affect was flat, his speech was clear, his thoughts were goal-directed and logical, and there was no evidence of hallucinations or delusions.  His insight and judgment continued to be within normal limits.

A March 2009 VA memory disorders follow-up note indicated that neuropsychological testing was ordered to determine the etiology of his dementia and whether or not such was related to his depression or if it was his memory influencing his depression.  The Veteran was assessed with a GAF score of 65. 

An April 2009 addendum indicated that the Veteran worked eight hours per day, six days a week which he reportedly "(sometimes) liked."  Reports of going to church and out to eat were also noted.  A subsequent VA psychiatric treatment note shows that both the Veteran and his daughter reported that his depression was perhaps a little better and not worse.  The Veteran had begun taking medication for his memory deficit without any side effects.  Occasional nightmares were reported, but there were no other symptoms of PTSD.  The Veteran denied experiencing suicidal ideations. He was assessed a GAF score of 52.

In an April 2009 statement, the Veteran asserted that his PTSD had become worse, not better, and his work performance had deteriorated as a consequence of his PTSD symptomatology.  Reported symptoms included difficulty sleeping, trouble with family relationships, trouble with his work performance, difficulty adjusting to stressful circumstances, "regular" panic attacks, flashbacks that cause him to awake his wife during the night, depression, and poor mood.  

A June 2009 report by Dr. Dar reflects that the Veteran reported suicidal thoughts without a definite plan or attempt.  His daily activities included awakening at different times depending on how he slept during the night, watching TV, and working "when he felt like it."  He denied doing chores around the home, having any hobbies, or going out to visit or shop.  A mental status examination revealed that he was neatly and casually dressed, and he was oriented to person, place and time. His affect and mood were depressed and anxious.  He presented with a poverty of thoughts and had difficulty relating to the examiner.  His speech was frustrated, his concentration was impaired, his intellect was average, his insight was fair, and his recent and remote memory was intact.  He did not appear to have any visual or auditory hallucinations and he did not present with delusional thinking, ideas of reference, or loose associations.  Dr. Dar diagnosed the Veteran with "profound" PTSD, severe neurotic depression, and panic attacks.  The Veteran was assigned a GAF score of 45. 

Significantly, in very sharp contrast, a July 2009 VA psychiatric treatment note shows that the Veteran's symptoms of PTSD were partially remitted.  He continued to deny suicidal or homicidal ideations. 

In an August 2009 statement, the Veteran stated that he continued to work at age 78 for insurance purposes although he was really unable to do so. 

In September 2009, the Veteran underwent a VA neuropsychological consultation. An emotional assessment indicated that the Veteran suffered from moderate depression.  A suicide/homicide assessment indicated a history of nihilistic thoughts in previous years but he did not endorse any present thoughts, plans, or intent to harm himself or others. Imaging results were significant for mild hypoperfusion bilaterally in the frontal cortex.  Neuropsychological impressions included diminished memory, naming, attention, praxis, and executive function with suspected mild cortical neurodegenerative process, however, the possibility of a mixed etiology (old left basal ganglia lucunar infarct) could not be completely ruled out.  The neuropsychologist noted that a differential diagnosis of frontotemporal dementia had not been ruled out, although the Veteran was functioning relatively well. 

A November 2009 VA treatment note shows that the Veteran and his daughter denied bad bouts of anxiety or depression, although he continued to be easily startled and had bad dreams, some of which were related to service.  He continued to do his activities of daily living and his daughter did not notice any further deterioration of the Veteran's cognitive function.  There were no behavioral problems or episodes of depression/tearfulness noted. The Veteran reported receiving enjoyment from watching TV shows such as football and Survivor.  There was no evidence of suicidal/homicidal ideations or psychosis.  His medication was increased to further reduce his anxiety.  He was assessed with a GAF score of 52. 

A March 2010 VA mental health treatment note indicated some worsening of PTSD symptoms.  The Veteran endorsed symptoms of frequent nightmares and a hyperstartle response at work to loud noises and unexpected approaches from customers.  After being startled, he stayed anxious for quite a while.  He denied pervasive depression, suicidal or homicidal ideations, and psychosis.  He reported independent self-management of his activities of daily life.  His use of Xanax was very rare and mostly used for assistance with sleep.  A medication was increased for further help with PTSD symptoms.  A mental status examination was remarkable for some slowed psychomotor activity and he was oriented to person, place, and time, except for the day of the week.  There were no suicidal or homicidal ideations and judgment and impulse control were unimpaired.  Significantly, a safety assessment was negative for current suicidal/homicidal thinking, suicidal plan or intent, severely depressed mood, a past history of self harm or violence, and current anger/hostility/impulsivity. 

A June 2010 VA mental health treatment note showed reports of some improvement in anxiety since increasing a dosage of medication in March.  However, the Veteran reported a continued hyperstartle response at work and panic attacks during the night two to four times per week.  Suicidal or homicidal ideations and psychosis were denied.  His daughter denied behavioral problems and worsening of cognition.  The Veteran was placed on an additional medication to help with nightmares.  With the exception of normal a psychomotor status, a mental status examination was otherwise unchanged and unremarkable. 

A July 2010 report from Dr. Dar reflects that the Veteran continued to work at the car dealership "when he feels like it", and attends church services, but does not do any chores around the house, or go out to visit or shop.  The Veteran was cooperative and neatly and casually dressed.  His affect was anxious and his mood was frustrated.  He was oriented to person, time and place.  He had difficulty relating to the examiner and his speech was frustrated.  His thoughts were coherent, his concentration was impaired and some difficulty was noted with short-term memory.  There was no evidence of circumstantial or tangential thinking and his remote memory was intact.  In addition, his impersonal judgment was intact, his insight was fair, he did not appear to have any auditory or visual hallucinations, and he did not present with any delusional thinking, ideas of reference, or loose associations.  Dr. Dar described the Veteran's symptoms as profound and assigned a GAF score of 45.  She noted that there were no signs or symptoms of Organic Brain Syndrome.  She further noted that the Veteran "continues to have difficulties originating from his experiences while in armed service that are effecting [sic] his daily activities and interactions significantly.  He does not appear able to tolerate much stress and he is unemployable."  

The Board notes that Dr. Dar stated that there were no signs or symptom of Organic Brain syndrome and that she reported that the Veteran had difficulty concentrating and remembering; however, she failed to note that the Veteran had previously been diagnosed with dementia (See April 2009, July 2009, November 2009, March 2010, and June 2010 VA records).  Importantly, she did not note the results of prior neuropsychological testing.  The September 2009 VA clinical record reflects that "[n]europsychology screen results reveal diminished memory naming attention praxis and executive function consistent with suspected mild cortical neurodegenerative process although the possibility of a mixed etiology (old left basal ganglia lacunar infarct) cannot be fully ruled out"; the Veteran was diagnosed with a cognitive disorder.  Dr. Dar's assessment that the Veteran is unemployable and has "profound" PTSD symptoms lacks probative value as she did not discuss his organic brain syndrome, or its symptoms.  

A July 2010 VA addendum indicated that the Veteran's daughter called to report a significant decrease in the frequency of the Veteran's nightmares in light of a recent medication change. 

An August 2010 clinical summary was received from the VA Vet Center's Team Leader and Social Worker where the Veteran was treated for PTSD over the last 21 months.  It was noted that he continued to present with chronic and severe symptoms of PTSD which included: feelings of anxiety and disassociation; near continuous panic attacks; major depression affecting his ability to function independently, appropriately, and effectively; difficulty adapting to stressful circumstances resulting in behaviors of avoidance, isolation, and irritability manifested as rage and directed at those around him; and an inability to establish and maintain effective relationships as evidenced by having few friends and a heavy reliance on his wife for support.  The Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, family, relations, judgment, memory, concentration, and mood  and his level of functioning was guarded with a current GAF score of 45.  In light of the Veteran's 21 month history of personal and group treatment for PTSD at the Vet Center and the private psychiatric evaluations, the social worker opined that the Veteran is totally and permanently disabled due to his psychological and physiological conditions. 

In August 2010, despite her frequent and recent reports that the Veteran's PTSD symptomatology had generally improved, or at least not worsened, a statement from the Veteran's daughter indicated that the Veteran's PTSD had become worse with time and made him unable to function as he should.  The Veteran's continued reported symptoms of PTSD were significant for, among others, panic attacks two to three times per week, a depressed mood which affected his relationships with others, difficulty adapting to changing circumstances in his daily activities which affected his judgment and performance, an inability to be near crowds or in enclosed places, an absence of any close friends and difficulty making friends, self isolation, flashbacks with nightmares and occasional discussion of suicide, irritability and a bad temper, and she stated he had nearly physically attacked people who have purposefully tried to scare him. 

In contrast, in September 2010, a VA treatment note shows that the Veteran and his daughter reported continued improvement of, but not resolution of, his nightmares.  Overall, the Veteran appeared to be in a better mood and was more talkative.  However, he continued to be easily startled.  He denied any suicidal or homicidal ideations and psychosis.  A mental status examination remained unchanged, however, the Veteran's affect was calm and euthymic, of full range, and he made a few jokes. 

In January 2011, the Veteran submitted a VA Request for Employment Information in Connection With a Claim for Disability Benefits.  Significantly, he indicated that he was still employed full-time to keep insurance benefits for his wife. In addition, a personal and numerous lay statements of his co-workers, friends, and family were also submitted and indicated that his "nervous condition" had visibly worsened over the last few years to where it was noticed not only by his friends and family, but by strangers, due to his unpredictable and boisterous reactions to unexpected approaches and/or loud noises.  

The Veteran's daughter has stated that he has symptoms of PTSD, to include an avoidance of and an inability to be in crowds or in enclosed areas, self isolation, lack of any close friends, a necessity of having his back against the wall in crowded establishments, difficulty adapting to change and stressful circumstances causing severe panic attacks that require medication to control severity, flashbacks, nightmares, irritability, depressed mood, strained relationships, and impaired judgment.  

The Veteran stated that his job performance was suffering, his poor memory affects his work, and he experiences fairly regular panic attacks that affect his mood and cause him to become depressed resulting in difficulty performing his activities of daily life and in how he relates to others.  

A March 2011 VA PTSD examination report reflects that the Veteran was on medication to treat his symptoms of PTSD and reported working full-time as a car salesman at the same place of employment for the last 22 years.  His wife had passed away three weeks prior to this examination.  The following symptoms of PTSD were noted: waking two to three times per night for 15 to 30 minutes before falling back to sleep; a hyper startle and defensive response if touched during sleep; nightmares about military service two to three times per week; memories of his military service triggered by Asians, enclosed places, and any war-related media coverage; avoidance of crowds, malls, and shopping; hypervigilant behavior of sitting with his back to a wall when dining out; checking doors to ensure they are locked at night and leaving inside lights on at night and checking the rooms of his home if he hears a noise; a hyperstartle response to sudden loud noises or when approached from behind without warning or when purposefully startled at work nearly every week; feelings of depression most of the time rated as an 8 on a scale of 1 to 10; panic attacks once a month with a duration of approximately 30 minutes; anxiousness that may cause him to leave work early once or twice a month; extremely limited social contact; and self isolation at home when he is not working. 

Nevertheless, the Veteran's reported daily activities included watching television, reading the bible and newspaper, exercising, and since his wife's passing, doing laundry, cleaning, and cooking some of his meals.  Further, he attended church and dined out once per week, and enjoyed frequent visits from his daughter.  He was capable of managing any benefit payments in his best interest. 

A March 2011 VA examination report reflects that the Veteran was neatly dressed with good personal hygiene and grooming.  His eye contact was good and his behavior was appropriate.  He did not appear to be in any significant emotional distress and there was no evidence of impairment of thought processing or communication, nor was there evidence of delusions or hallucinations, which the Veteran further denied.  He reported ritualistic behavior of washing his hands.  His speech was within normal limits and it was coherent and logical.  His memory appeared to be grossly intact.  His affect was restricted and blunted and his mood was dysthymic.  He reported experiencing depression and anxiety most of the time and panic attacks once a month.  He reported suicidal ideation once a month without any history of attempts or a plan of action.  He denied homicidal ideation.  His judgment appeared to be grossly intact and he reported sleeping for five to six hours each night.  The examiner diagnosed chronic and severe PTSD and opined that such diagnosis had a severe and detrimental impact on his affective, behavioral, cognitive, social, somatic, and occupational functioning.  He was assessed a GAF score of 55. 

A March 2011 VA treatment note indicates that the Veteran reported grieving over the passing of his wife, however, he was coping "okay."  His daughter assisted with the preparation of his meals and a cleaning person cleaned his home once a week. Significantly, he maintained continued employment as a car salesman and reported that it gives him a chance to get out of the house.  Continued symptomatology included a hyperstartle response and significant anxiety in unfamiliar and social situations.  He reported improvement in the occurrence of his combat-related nightmares with medication, but they had not resolved.  He was able to take care of his activities of daily living for the most part, although a recent slip and fall in a hotel shower was noted.  A mental status examination was significant for orientation to time with the exception of the day of the week.  A safety assessment showed that the Veteran did not experience current suicidal thinking, plan or intent, and he did not have a severely depressed mood, homicidal ideations, a past history of violence, or current anger/hostility/impulsivity. 

A June 2011 VA record reflects that the Veteran and his daughter both reported that he was doing "pretty good".  He denied depression, suicidal ideation, homicidal ideation and psychosis.  He reported occasional mild anxiety, especially when in unfamiliar surrounds.  He reported some trouble with insomnia.  It was noted that he gets up and night to use the bathroom.  Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, an absence of internal preoccupation, an absence of acute cognitive changes; an absence of severely depressed mood, and unimpaired judgment.  He was oriented times three, with the exception that he was one day off with the date, and had two errors in spelling a word backwards.  He was assigned a GAF score of 56. 

A September 2011 VA record reflects that the Veteran reported ongoing combat related dreams, which had at first been helped by Prazosin; a new medication was added to help with sleep on an as needed basis.  His depression was noted to be stable, without suicidal ideation, homicidal ideation, or psychosis.  It was noted that he goes to work every day, reads the newspaper, and socializes at work.  His activities of daily living were not affected.  He was on medication for dementia.  Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, an absence of internal preoccupation, an absence of acute cognitive changes; an absence of several depressed mood, and an unimpaired judgment.  He was oriented times three, with the exception of the date, and word recall.  

A November 2011 VA record reflects that the Veteran's daughter called and stated that the Veteran was doing well on his Sertraline.  

A December 2011 VA record reflects that the Veteran reported that the Veteran had become more anxious when he forgot to take his medication.  She reported that the Veteran has not voiced any thoughts of death or of wanting to hurt anyone.  She also denied noticing any hallucinations or delusional thinking. 

A January 2012 VA record reflects that the Veteran again reported that when he had forgotten to take his medication, he had become more anxious.  The Veteran still reported some anxiety and that he sometimes is "feeling lost" without his wife, especially over Christmas.  It was noted that he still goes to "work" at the car dealership, where he is treated as "dad" by most people, and he usually eats lunch there.  Nightmares were noted to be very rare.  He denied suicide ideation, homicide ideation, and psychosis.   Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, an absence of internal preoccupation, and an absence of acute cognitive changes.  He was oriented times three with the exception of the being unable to say 2012 (he said 12 for the year), and two errors in spelling a word backwards.  He had unimpaired judgment and impulse control.  There was no current anger, hostility, or impulsivity, and no past history of violence noted.  

An April 2012 VA record reflects that the Veteran reported that he still gets easily startled and at times has trouble with middle insomnia. He also still finds it difficult to be in crowds.  He reported that he feels sad at times when he misses his wife, but denies any suicidal ideation, homicidal ideation, or psychosis.  His daughter reported that she thinks that overall he is doing better and he seems more animated, less anxious and less sad than he did a few months earlier.  He was noted to still be able to take care of activities of daily living, and that he still drives to work (where he "hangs out" with people).  Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, an absence of internal preoccupation, and an absence of acute cognitive changes.

An August 2012 VA record reflects that both the Veteran and his daughter reported that he has been doing "fairly well".  It was noted that he still has combat related dreams about twice a week, and noises startle him very easily.  He also reported multiple awakenings in the latter half of the night, with difficulty resuming sleep.  There was no suicidal or homicidal ideation or psychosis.  The Veteran's mood was better, and he denied depression.  It was noted that he still goes to the automobile dealership every day to see his friends.  It was further noted that he still takes care of his activities of daily living.  Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, an absence of internal preoccupation, an absence of acute cognitive changes, unimpaired judgment and impulse control, and was aware of current political events.  He was oriented times three with exception of the date, which was slightly off.  

A March 2013 VA record reflects that the Veteran reported one bad nightmare since his last visit, during which he had fallen out of bed.  (He had not taken his night-time medication.  Overall, both the Veteran and the daughter thought that the medication was helping decrease the frequency and severity of his combat related dreams.  The Veteran reported that he feels "down about once a week, for a couple of hours", but his faith in the Lord, helps him bounce back.  He reported that he is still easily startled by unexpected noises and tries to avoid crowds/restaurants, although goes to work every day and "hangs out" with his colleagues there.  He reported that sleep is "mostly good", although it is sometimes broken.  There was no suicidal ideation, homicidal ideation, psychosis, or safety concern.  The Veteran was able to take care of his activities of daily living.  His daughter helps with his meals, and someone comes in to clean the house.  It was noted that he drives only to the car dealership where he works as it is a familiar drive and close to home.  

Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, a normal psychomotor status, and a calm and euthymic affect of full range.  He also displayed a sense of humor, had linear and nondelusional thinking, an absence of suicidal or homicidal ideation, and had unimpaired judgment and impulse control.  There was no severely depressed mood, no current anger/hostility/impulsivity, and no past history of violence.  He was assigned a GAF score of 58. 

A July 2013 VA record reflects that the Veteran reported that he is "doing quite well".  He reported that he still has combat related dreams about two to three a week, and complained of not being able to sleep more than five hours at night; however, he also noted that he is rested when he wakes up.  It was noted that his mood has been good, he denied being depressed, and denied tearfulness.  He also denied thoughts of suicide, although he stated that "at my age, one thinks of death often, but I plan to be around for a while".  It was noted that his daughter checks on him frequently and reported that he maintains his sense of humor.  There were no safety concerns, no agitation, no psychosis, no suicidal ideation, and no homicidal ideation.  Upon examination, he had neat grooming and hygiene, adequate eye contact, nonpressured speech, normal psychomotor status, a calm and euthymic affect of full range, linear and nondelusional thinking, and unimpaired judgment and impulse control.  He was oriented to place, person, partly to time.  There was no severely depressed mood, no current anger/hostility/ impulsivity, and no past history of violence.
 
A private July 2013 report from Dr. Dar reflects that the Veteran goes to the "car dealership where he used to work to spend time and watches some television when at home but does not do any chores", and continued to attend church services.  She noted early organic brain syndrome and diagnosed his PTSD as severe.  The Board notes that Dr. Nar diagnosed the Veteran with "early organic brain syndrome"; however, he had already been diagnosed with such for approximately four years. She failed to differentiate which symptoms were due to his organic brain syndrome and which were due to his PTSD.  

A July 2013 Vet Center record reflects that the Veteran continues to present with severe PTSD symptoms, with deficiencies in employment, family relations, judgment, memory, concentration, mood due to symptoms such as anxiety attacks, and major depression.  It was noted that he had severe nightmares (had fallen out of bed once), flashbacks, exaggerated startle, problems controlling his emotions, and gets angry easily.  The clinician noted numerous problems; however, the clinician failed to explain how the Veteran's ability to work 30-40 hours a week coexisted with his symptoms.  Moreover, the clinician stated that the Veteran had deficiencies in family relations, yet failed to discuss his overall good relationship with his daughter.  

The Board has also considered the statement of the Dr. S. Degray, the Veteran's family practice doctor, received by VA in April 2006.  Dr. S. Degray stated that the Veteran, who had been a patient for four years, had, by history, episodes of disabling anxiety and panic particularly occurring when he's an enclosed space such as an elevator.  (The Board notes that the Veteran's fear of close spaces such as elevators has been reported as unrelated to service.  (See November 2006 record).)  It was noted that the last episode of severe panic occurred in January 1999.  Dr. Degray's statement does not support a finding that the Veteran's PTSD symptoms cause gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Moreover, it does not support a finding that the Veteran has suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  The statement reflects that the Veteran's anxiety-antidepressant medication has been "so successful", that it should be continued.

The Veteran underwent a VA examination in February 2014.  The examiner noted that the Veteran has a neurocognitive disorder (also referred to previously as cognitive disorder or dementia) which is "likely the primary cause of the [Veteran's] difficulties in functioning and is NOT at all due to or related to his service connected PTSD.  Neuropsych testing from 2008 and 2009 and neuroimaging studies suggest the etiology is due to a medical condition."  At the time of the examination, the Veteran was going into work approximately 30 hours a week and "likes getting out".  

The examiner noted that the Veteran had recurrent, involuntary, and intrusive distressing memories, recurrent distressing dreams. intense or prolonged psychological distress at exposure to internal or external cues, marked physiological reactions to internal or external cues, avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event(s), avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic  event(s), markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts typically expressed as verbal or physical aggression toward people or objects, hyper vigilance, exaggerated startle response, problems with concentration, and sleep disturbances.  He had depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's affect ranged from mildly restricted to more normal and broad.  At times, he smiled. He was polite and cooperative and conversed freely.  Eye contact, speech and behavior were normal.  He reported his mood as  being fairly good on the day of examination and he did not appear to be in any significant  emotional distress during the exam. 

The examiner noted in pertinent part, as follows:

the neurocognitive disorder involves problems with "memory, naming, attention, praxis, and executive function".  It is likely that problems with concentration/attention could also be from this diagnosis, though concentration problems are also present in those with anxiety and PTSD.

. . .  There exists no way to precisely measure and untangle the effects of the PTSD vs the Neurocognitive  disorder/dementia in every aspect of his life. HOWEVER, this examiner is of the opinion that the neurocognitive disorder is the most debilitating, as it is affecting memory, spatial skills and threatens independence and seems also to be affecting work.  The PTSD, on the other hand, seems relatively stable based on today's exam and on numerous VA treatment notes over the last couple years.  While it causes some subjective distress and causes him to avoid  crowds due to hypervigilance, he has functioned adequately for years  with this PTSD condition.  He generally gets along ok with family and coworkers.  While he has reported few leisure pursuits and little social life, it appears that going to work at the car dealership (he estimates about 30 hours a week) serves both as a social outlet and an activity to occupy him.

. . . [The Veteran] was widowed after 50+ years of  marriage in 2011.  He reported that overall they got along ok other than some irritation at times.  He lives alone now.  He has one daughter a couple miles away and he gets along well with her and she visits most every day, and helps him out with cooking and house tasks.  She does most of his grocery shopping though he says he sometimes drives the short distance to the store to pick up some items.  No other family around. He attends church weekly and reported he serves as an usher.  He reported no socializing with the people from church outside of  church.  In spare time he will watch some TV and says he exercises some at home on a stationary bike and floor exercises.  He reads the Bible.  He reported when his wife was living they would do some traveling to various places, such as to Florida, to NC and DC to visit her relatives, or the Smoky mountains.  He does not drive longer distances now due to problems getting lost and problems following directions (this would be due to the neurocognitive disorder/dementia).  Later the [Veteran] did indicate that he may go out to eat at a restaurant each Sunday after church.

Since the last C&P exam on 3/16/2011, [the Veteran] has a history of working for  many years at a car dealership.  This 82 year old vet reported he still does some car sales there, going in "pretty regular" and sets his own  hours.  He estimates he may be there 30 hours a week and likes getting  out and says he gets along ok with coworkers and reported no problems with customers.  He does say his sales numbers are not great but  attributes some of this to the economy.  He does say he does have trouble with memory and keeping up with all the new cars and high tech  features.  He says he "does not have a problem getting along with  anybody, really".  He reported he does drive to work, about 10 miles  away.  A review of the records seems to give some differing information  regarding just what "work" the vet does when he goes to the car  dealership in recent times.  Some records suggest he goes in mainly to  socialize, though today the vet reported he actually is doing car sales and may sell 3 cars a month.  The recent MHC psychiatry notes also say,  in the Impression section, that "Reportedly still able to review the  cars and the financing well at work."  Regardless of just what he is specifically doing at the dealership, records and the vet's exam today,  do not suggest that PTSD is causing severe work related problems or  inability to function there. 

. . . . 

Since the last C&P exam on 3/16/2011, vet continues to see VA psychiatry and is treated with: buspirone, prazosin, sertraline and galantamine (the latter for dementia).  He still has a prescription for Xanax (alprazolam) from an outside Dr. to use as needed for anxiety, though he says he may take this only once a week or so.  Today vet also states that his VA psych medications are helpful with mood and nightmares.  Vet does not know the names of his psych meds and says daughter, a nurse, helps him with the meds.  Treatment notes over the last 2 years or so indicate the PTSD has been quite stable and mood has been improving, though he still has war nightmares, hypervigilance, startle, etc.  His most recent treatment note from 10/2013 indicated that PTSD symptoms are present "but not as bad as in the past".  

He also has had past evaluations from a private sector psychiatrist in Princeton WV, though initially did not recall this. These evaluations seemed to be for the purpose of providing information related to his service connection claim (as he was already in treatment at the VA), and often portrayed his PTSD as quite severe and the conclusion was often that the vet was unemployable due to the PTSD, despite the vet working at the car dealership.  The most recent private psych eval was from 7/15/2013.  However, it is of interest that VA psychiatry (which has no stake in his service connection issues) treatment notes at that same time (7/1/2013) indicate he was doing quite well and was not depressed, maintained a sense of humor, was sleeping 5 hours but felt rested.  The private psychiatry note from July 2013 also seems to describe rather extreme symptoms such as him losing his temper and hitting people, though VA psychiatry notes make no mention of that and  when asked about this today, the vet denied violence or assaultive behavior, denying that he has been hitting others.  

He also attends group therapy at the Princeton Vet Center.  A letter dated 7/16/2013 is seen in the file from them, complete with many phrases identical to phrases from the VA's PTSD general rating formula  for mental disorders.  Again, VA psychiatry notes at that time (as well as before and after) seem to suggest the vet was doing much better than  that Vet Center letter portrayed.  The vet reported his main difficulty is his memory and he has had  Neuropsychological testing in 2008 and 2009 documenting this. 

. . . . The vet's affect ranged from mildly restricted to more normal and broad.  At times he smiled.  He was polite and cooperative and conversed freely.  Eye contact, speech and behavior were normal.  He reported his mood as being fairly good today and he did not appear to be in any significant  emotional distress during the exam.

a.) Symptoms attributable to the PTSD are listed in the PTSD symptoms checklist above, though it is noted that concentration problems could be the result of the neurocognitive disorder also.  The neurocognitive  diagnosis symptoms are noted above and in neuropsych evals from 2008 and 2009 and involve problems with memory, orientation, executive functioning, planning, abstract reasoning, attention, visual-spatial skills, processing  speed, verbal fluency, etc.  As noted elsewhere, the cognitive dysfunction is entirely separate and unrelated to the PTSD.  While the vet has symptoms of depression at times, some is related to the PTSD and war memories though some is from loneliness and missing his deceased wife.  There is no way to measure how much is due to which. 

A GAF (Global Assessment of Functioning) score is requested. This  examiner notes that under DSM-5, which VA guidelines indicate takes effect 12/1/2013, the GAF score is not used anymore.  This vet's GAF score under  the old, DSM-IV would be 56.  Please note that by its very nature and  definition, the GAF score cannot be separated for each mental disorder and  represents the combined, overall level of functioning and symptom  severity.  A 56 represents moderate levels of symptoms and/or impairment in  functioning.  

b) The exam request also asks for an opinion about whether his service connected disabilities render him unable to secure or follow gainful employment. This examiner, a psychologist, cannot comment on the effects of his hearing loss and tinnitus though notes an audiology exam was completed today. This examiner also notes that he is only 10% SC for each  audiology condition, and the vet made no complaints at all today in this mental health exam of hearing problems affecting work.  He also seemed to hear this examiner just fine.  Regarding the opinion on the PTSD, as noted  in this exam and in recent VA treatment notes, the vet's PTSD symptoms, while present, seem relatively stable and mood has been improving and use of Xanax for anxiety is only occasional.  Today the vet reported he generally gets along ok with others (see work history section) and continues, at age 82, to go to work at a car dealership about 30 hours a  week where he reports selling an occasional car. Given that his PTSD is not severe and the fact that he seems to be attending work fairly  regularly, this examiner is of the opinion that his service connected PTSD does NOT render him unable to secure and maintain gainful employment.  It does appear that his nonservice connected neurocognitive disorder likely  affects his work life to a significant degree, and the vet did report this  himself today, reporting that his main problem is his memory trouble at work.	 

In today's exam the vet reported his mood to be fairly good but overall reported that mood fluctuates from good or adequate (60% of the time) to low, sad and depressed (40%) of the time. he reported ongoing feelings of anxiety, partly related to PTSD as he is anxious after a startle and his  hypervigilance and resulting anxiety in crowds also creates nervousness.  He has poor memory and cognitive functioning related to the neurocognitive  disorder (see neuropsych testing reports from 2008 and 2009). He denied suicidal and homicidal ideation and has no delusions or hallucinations.  Records indicate a past history of OCD symptoms but vet denies now that he is having any obsessions or compulsions (denying any counting or washing that he used to do). He reported panic attacks occurring about once a month with symptoms of fear, shortness of breath and rapid heart rate. He  is not sure why he gets them, but as noted above, they are infrequent.  Regarding PTSD, he noted war nightmares 2x/week and upsetting war memories a couple times a week. Amputees, current wars and Asians will trigger negative memories. He avoids war talk and movies, war memorials and tries to stay away from balloons at work (because they can pop and startle him).  He continues to have hypervigilance to include anxiety in crowds and  wanting his back to a wall. He complained of severe hyperstartle. He reported sleeping 5 hours a night but denied that he typically needs to  nap in the daytime. He reported some feelings of irritability but  described adequate impulse control with no violent behavior.  Concentration is low (which also can be due to his cognitive disorder).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  The Board acknowledges that some records reflect the opinion of the providers that the Veteran is unemployable due to his PTSD (e.g. August 2010 Vet Center Clinical Summary, July 2010 private psychological assessment, July 2013 private psychological assessment) and some reflect serious PTSD symptoms. The Board finds that the opinions of the VA examiners and providers are more probative than the private opinions.  The VA providers have consistently treated the Veteran over an extensive period of time, whereas Dr. Dar has seen the Veteran only a handful of occasions over several years.  In addition, the VA treatment providers' reports are more detailed than the Vet Center reports.  

The Board finds that the 2014 VA examination opinion is the most probative of all the opinions because it considers the entire medical record to include the private report, VA, and Vet Center records.  It is the most thorough of all opinions and discusses the Veteran's different diagnoses and related symptoms.  

The Board has also reviewed the numerous GAF scores, generally summarized below. 

November 2006	76
December 2006	48
January 2007		55
March 2007		55
June 2007		62
November 2007	62
January 2008		65
January 2008 	45/50 
December 2008	50
March 2009		65
April 2009		52
September 2009	53
November 2009	52
March 2010		52
June 2010		52
August 2010 		45 
September 2010	55
March 2011		55 and 56
June 2011		56
September 2011	56
January 2012		56
April 2012		58
August 2012		58
March 2013		58
July 2013 		45 
February 2014	56

The GAF scores, which range from 45 to 76 are not indicative of total occupational and social impairment, as noted by their correlating descriptions above.  

The Board has also reviewed the numerous lay statements, as summarized below.  

B.W. stated, in a February 2009 statement, that the Veteran has a great work ethic and desire to excel; however, in the past three years [since approximately 2006], there was a substantial deterioration in such qualities, as well as in the Veteran's interpersonal skills, ability to verbally communicate with clients, and his ability to write legibly.  He further stated that their place of employment received feedback of concern from clients regarding the Veteran's communication problems.  He said that the Veteran recently displayed evidence of mood swings and paranoia.  B.W. stated that he did not know if the Veteran's deterioration was due to his nervousness problem or his hearing loss.

H.C. described the Veteran as a "father figure".  She noted that she met the Veteran during the rating period on appeal and described him as a "one of the few good hearted people left in the world" and who would give anyone in need of a shirt of his back.  She described his "condition" at its "worst", which was his exaggerated startle reflex when he hears a pop, a horn, or a loud voice.  (See January 2011 statement)  

J.P. has known the Veteran since approximately 2008 and stated that the Veteran becomes "unnerved" due to car horns, balloons popping, touches on the shoulder from behind.  

J.F. has known the Veteran since approximately 2000 and stated that he has an exaggerated startle reflex which has gotten worse with age.  

P.C. has known the Veteran for more than 20 years and wrote about the worsening of his nervous condition, which has caused him to get very loud and "almost violent" when unexpectedly startled. 

F.H. has known him for more than 10 years and wrote of the "nervous condition" which causes him to scream or jump when startled.  

W.H. has known the Veteran since approximately 2009 or earlier; he stated that the Veteran's "nervous condition" is getting worse in that noises cause him to act in a very loud way, and he could possibly hurt someone in the future without meaning to.

S. has worked with the Veteran since approximately 1999.  He stated that the Veteran is one of the hardest workers he has ever worked with, but has slowed down " a lot" in the past several years due to his inability to have a good sleeping period.  He wrote that he has found the Veteran asleep at work, having problems remembering customers' names and situations, and have an exaggerated startle reflect.  He reported that the Veteran has "always been one of the top sales people here but that has been going down."  (See November 2008 statement.) 

B.P. met the Veteran in approximately 1994 and has worked with him since approximately 1995.  He stated that the Veteran was easily angered and quick tempered and has seen him yelling over minor things.  He also reported that the Veteran is startled by loud noises, and has fallen asleep at work.  He stated that the Veteran does not like crowds.  He also stated that the Veteran is "usually the first salesperson at work in the morning and works seven days a week."

T.H. stated that he worked with the Veteran from 2000 to 2006, and knew him for two years before that.  He stated that the Veteran has always demonstrated professional courtesy to his fellow coworkers and customers.  He testified that the Veteran had an exaggerated startle reflex and on one occasion he had startled the Veteran who became so nervous that he threw a cordless phone and began screaming at him.

B.R. stated that she has worked with the Veteran since approximately 1998 and during that time she has gotten to know the Veteran as a friend. She further stated that the Veteran had an exaggerated startle reflex, and then when he is startled, his reaction is to yell out loud and he has scared customers when he has become frightened. (See April 2006 statement)

The Board has reviewed the symptoms listed in the rating criteria as examples of total occupational and social impairment.  The Veteran's PTSD does not cause gross impairment in thought processes or communication.  In addition, the evidence does not reflect persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger of hurting self or others.  While he has at times thought of death, he has not been shown to be a persistent danger to himself.  In addition, while he has become irritated at co-workers, and thrown a cell phone, he has not been shown to be a persistent danger.  His PTSD has not been shown to cause an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  His PTSD has not been shown to cause a memory loss for names of close relatives, his own occupation or his own name.  Moreover, his diminished memory, attention, and executive function have been clinically related to his cognitive disorder of suspected mild cortical neurodegenerative process and possible old left basal ganglia lacunar infarct.  (See September 2009 VA clinical record.)

The Veteran has been able to live alone since the death of his wife in 2011.  (A November 2011 Vet Center record reflects that he lived with his daughter after the death of his wife, but numerous subsequent records reflect that he lived alone) and continue to drive to work.  The fact that he is able to live alone (even if someone cooks and cleans for him), drive, work in a job which involves interacting with the public and co-workers, and serve as an usher at church services is evidence against total impairment due to PTSD.  

Despite the Veteran's symptoms related to his PTSD, to include nightmares, exaggerated startle reflex, and some depression, he has continued to work approximately 30-40 hours a week at a car dealership.  The Veteran has asserted that he works for a friend who allows him to "go and come" as he pleases and who is understanding of his situation.  The co-workers, who have described the Veteran's symptoms, have also described him in positive ways (e.g. father figure, courteous, good hearted, top salesperson).  Any assertion by the Veteran that he works in a "sheltered" work environment because he is allowed to come and go as he pleases is not supported by the evidence.  While the term sheltered workshop is not defined in the regulation the Board observes that the Wage and Hour Division of the United States Department of Labor uses the terms sheltered workshop and work center interchangeably to mean a place that has "historically provided rehabilitation services, day treatment, training, and/or employment opportunities to individuals with disabilities." Sheltered Workshop, Department of Labor, Wage & Hour Division, Field Operations Handbook.  This is not the case with the Veteran's employment at a car dealership.  The Veteran arrives to work several days a week, interacts with co-workers and prospective clients, and, importantly, has an overall good relationship with co-workers.  The evidence belies total occupational and social impairment.

In addition, the Veteran was married for more than five decades until his wife died in 2011.  He described his marriage as one in which he got along well with his wife with only some irritability.  He also noted that both his wife and his daughter were very supportive to him. (See February 2009 VA clinical record.)  He has only one living brother and he gets along well with him (See June 2007 VA examination report), and one daughter, with whom he gets along well and sees regularly or every day (See June 2007 VA examination report and September 2008 VA clinical record).  While, the Veteran may not have many friends, and may not socialize outside of the workplace, he has been able to maintain good social relationships. The February 2009 VA clinical record reflects that he was selling cars for a "good friend".

In sum, during the rating period on appeal, the Veteran has worked, or visited his place of employment on an almost daily basis (five to seven days a week) for several hours a day, maintained a good relationship with his family members, has established relationships with people who consider him a "father figure" or "friend", and has been able to live independently, with the exception of some help with things such as cleaning, laundry, and meals  (See December 2008 VA examination, March 2011, April 2012, August 2012, and March 2013 VA clinical records).  Not only has one coworker described the Veteran as a father figure, but the Veteran himself stated that he still likes to go to work at the car dealership which he is treated as a dad by most people. (See January 2012 VA clinical record).  An April 2012 record reflects that the Veteran still drives to work where he "hangs out" with people.  An August 2012 VA clinical record reflects that the Veteran continued to go to the automobile dealership every day to see his friends, and a March 2013 VA clinical record reflects that the Veteran goes to the car dealership every day to "hang out" with colleagues there.  All of the above is evidence that the Veteran's PTSD does not cause him total occupational and social impairment.  

The Board has also considered whether the Veteran is entitled to a 70 percent rating for any period on appeal, but finds that he is not.  The Veteran would be entitled to a 70 percent rating if the evidence reflects that he had occupational and social impairment, with deficiencies in most areas.  As noted above, examples of such deficiencies would include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The Board finds that the Veteran is not entitled to a rating of 70 percent for any period on appeal. 

The lay statements do not reflect that his PTSD symptoms include suicidal ideation, obsessional rituals which interfere with routine activities to include his work as a car salesman dealing with the public, speech problems, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene, an inability to establish and maintain effective relationships.  The lay statements do not support a finding that he has impaired impulse control with violence, other than one incident throwing a phone at someone who had startled him. 

The Board finds that the Veteran's ability to maintain a relationship with his family and coworkers during the rating period on appeal, as well as his ability to live independently, are probative evidence against a finding that he is entitled to a 70 percent rating.  The Board has considered all of the Veteran's claimed symptoms as well as the symptoms listed as examples in the rating criteria.  

While the Veteran has been noted to have obsessional rituals which may take up to an hour a day (i.e. hand washing), this obsessive-compulsive behavior has been clinically found to be unrelated to his PTSD.  In addition, while the Veteran has reported engaging in obsessive rituals such as checking to assure that his doors are locked at night, the objective evidence of record does not show that he consistently reported engaging in such ritual, nor that this ritual has interfered with his routine activities as it was reported only as a nightly occurrence. 

While the Veteran has indicated he has thoughts of suicide, he has also often denied suicide ideation and plan, and the evidence does not support a finding that his suicide ideation has interfered with his work.  Upon clinical examination, the Veteran repeatedly denied ever having any current or active suicidal intent and the record shows that the Veteran's suicidal thoughts occurred when he was feeling stressed and they were primarily of passive content rather than any active intent. Accordingly, although suicidal ideations were present during the claim, the evidence of record suggests that such ideations were intermittent and passive in nature.  Indeed, GAF scores assigned throughout the appeal period have reflected only mild to serious symptoms and are not reflective of suicidal ideation. 

Moreover, upon mental status examinations, the Veteran consistently denied experiencing active suicidal ideations, plans, or intent and he was repeatedly found not to be a threat of harm to himself or others.  When evaluating a mental disorder, the Board has considered the frequency, severity, and duration of the psychiatric symptoms.  38 C.F.R. § 4.126.  The majority of the evidence is a density finding that the Veteran has frequent or severe thoughts of suicide.

The Board has considered that the Veteran had sleep disturbances at night, and that he was noted to have fallen asleep at work, and that an coworker thought that has slowed down " a lot" in the past several years due to his inability to have a good sleeping period.  The coworker is not competent to state that the Veteran's work had deteriorated or slowed down due to his PTSD related sleep disturbances, as opposed to his dementia/organic brain syndrome symptoms.  Moreover, several of the treatment records reflect that the Veteran's sleep disturbances were not every night, but were rather only one to three nights a week.  Thus, the Board finds that there is insufficient evidence that the Veteran's sleep disturbances caused an effect on his work which would warrant higher than a 50 percent evaluation.

The Board has also considered that the Veteran slept separately from his wife while she was alive.  The Board finds that this sleeping arrangement was due to the Veterans reported nightmares and sleep disturbances (which have been noted to not occur nightly but approximately three times a week or less).  Despite the fact that they slept separately, the Veteran and his wife still had a good relationship (as he described it).  The Board has also considered that the Veteran's daughter has stated that her relationship with the Veteran was strained while growing up due to his unpredictable reactions to loud and unexpected noises.  She stated that when the Veteran was, and is, startled, he would, and does, yell and may inadvertently harm whoever startled him.  Despite these symptoms, the Veteran and his daughter still have a good relationship (as he describes it) and she sees him regularly (e.g. she attends his PTSD appointments, helps with his meals, visits frequency)  In November 2006, he denied any problems in his relationship with his daughter and stated that his relationship with his wife was strained due to her unrelated health issues.  In December 2006, he reported receiving good emotional support from his wife and daughter.  In June 2007, he reported having a successful marriage with his wife of over 50 years, he denied experiencing any marriage difficulties, and he reported that he enjoyed spending time, watching TV, and dining out with her.  

In November 2007, it was noted that he functioned reasonably well at home.  In April 2008, the Veteran report becoming increasingly easily angered with his wife, and in May 2008 he stated that they had their good and bad days.  In December 2008, he stated that he and his wife got along most of the time with occasional irritability.  He further reported having a good relationship with his daughter.  In March 2009, he reported that his wife and daughter were both very supportive of him.  In August 2010, it was noted that the Veteran relied heavily on his wife for support.  Following his wife's passing, the Veteran reported enjoying frequent visits from his daughter.  Records from 2011 to 2013 also support a finding that they have a positive relationship. 

Despite any asserted difficulties in family relationships made by the Veteran and/or his daughter and/or wife, the overwhelming evidence reflects that his PTSD has not caused serious or substantial impairment in his family relations to such an extent that it interfered with his routine daily activities.  Thus, although his PTSD symptoms may have impacted his family relations, they did not rise to the level of an impairment which warrants a 70 percent rating.  

Despite the contentions that the Veteran has deficiency in judgment, or had hallucinations, he has been found to not have impaired judgment or hallucinations on the majority of VA treatment examinations.  In addition, the lay statements do not reflect chronic impaired judgment, or hallucinations, or provide examples of such, severe enough to adversely affect his employment.  

The Board acknowledges that the objective medical and lay evidence of record present conflicting evidence pertaining to the Veteran's occupational functioning.  The Board has considered all the evidence, and finds that the overall picture displayed by the Veteran is that he has an exaggerated startle reflex and/or anxiousness which interfere with his work when he is startled or around large crowds, and that he may, at times, yell at people.  However, he has, nonetheless, continued to work full-time at his place of employment for more than two decades without evidence of reprimands, or adverse action.  The records reflect that the Veteran reported in 2011 that he works to maintain health insurance for his wife.  However, even after the death of his wife in 2011, the Veteran continued to go to the car dealership to socialize, have lunch, and work.  Thus, even though he was, at times, subject to loud noises and dealing with other people (i.e. customers), this did not prevent him from choosing to go to the dealership to "hang out" with coworkers on an almost daily basis for several hours a day.   

Despite the assertions with regard to depression, sleep disturbances, impaired judgment, anxiety, and avoidance of crowds, he has been noted to function well at work (November 2007), enjoy work (January 2008), and found it good for him to go to work (March 2011).  Although he has PTSD symptoms, he has still been able to work 30 to 40 hours a week (albeit, he has fallen asleep at least once while at work), live by himself, drive to work, and attend church services.  His nightmares, flashbacks, and exaggerated startle reflex have been shown to have an impact on his functioning, but the impact is not severe when considered what he has still accomplished (i.e. maintain a full, or near full, work schedule at more than 70 and 80 years old).  The Veteran's PTSD symptoms are adequately contemplated in the current 50 percent rating.

Moreover, the evidence does not reflect an inability to establish and maintain effective work and social relationships. In this regard, although the Veteran frequently reported an absence of any close friends and a preference for being by himself, he, nevertheless, continued to attend church services on a frequent basis and he acted as an usher during such services. In regards to his work relationships, many of the Veteran's longtime friends and colleagues wrote statements on his behalf indicating that the Veteran spoke with them concerning his experiences during service and his related PTSD symptomatology. With the exception of being intentionally startled at work and one reported incident of throwing a phone at a co-worker who startled him, there is no indication in the record that the asserted lack of such relationships interfered with his routine activities or his ability to work. Moreover, the length of such reported relationships in the associated lay statements appears contradictory to an inability to maintain effective relationships.

Furthermore, the evidence does not reflect feelings of near-continuous panic or depression.  In fact, VA psychiatric treatment records frequently and consistently noted an improvement, maintenance, or a denial of such symptoms with occasional exacerbations due to financial, situational, or environmental stressors.  The evidence of record does not demonstrate that the Veteran's claimed near-continuous panic or depression affects his ability to function independently, appropriately, and effectively. Indeed, the objective medical evidence of record consistently stated that the Veteran was "independent" or "easily independent" in his activities of daily life, that he maintained adequate activities of daily life, that he functioned quite well, and on one occasion, that he independently cared for not only himself but also for his wife during a period of her poor health. Moreover, the record demonstrates that he successfully maintained continuous long-term employment despite having diagnoses of a cognitive disorder, PTSD, and OCD, and he functioned quite well at work and at home. 

In regards to the Veteran's complaints of difficulties in adapting to stressful circumstances, again, the evidence of record seems to demonstrate otherwise. Specifically, VA treatment records show that the Veteran and his family consistently reported a noticeable improvement in his PTSD symptomatology with the use of medication. While stressful circumstances were noted and sometimes accompanied by brief exacerbations in the Veteran's PTSD symptomatology, the Veteran continued to maintain his employment and marriage during such times, and successfully played the role of a caretaker for himself and his wife during her time of illness.  Also, as previously noted, the Veteran stated that he has found that doing things such as work assist in controlling his PTSD symptomatology. Indeed, the March 2011 VA examination report shows that following his wife's passing, the Veteran continued to work full-time, and his reported activities of daily life expanded and began to include exercise, reading, doing laundry, cooking some of his own meals, and continued attendance at his church. As such, the preponderance of the evidence does not show that the Veteran experienced difficulty in adapting to stressful circumstances to such extent that it interfered with his routine activities. 

The Board has considered that the Veteran is on medication to help his PTSD symptoms.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In the present case, the record does not reflect that the Veteran's symptoms, if not for medication, would be of such severity that he would be totally occupationally and sociality impairment, or that his symptoms would rise to the level which would warrant a 70 percent rating.  Even prior to medication increases for symptoms such as nightmares, the Veteran was able to maintain a good relationship with his family, and work full time with no evidence of adverse work actions.

Conclusion

The Veteran has undergone numerous VA examinations (June 2007, December 2008, March 2011, and February 2014.)  There are also numerous Vet Center records, private psychiatric evaluations, and lay statements by the Veteran, his wife, his daughter, and his co-workers.  

The Veteran has reported that he has very bad memories due to service, that he has panic attacks two to three times a week regularly, stays depressed a lot, has feelings of nervousness, tension, and excessive worry, has increased startle reflex, mood changes, and frequent nightmares, problems falling asleep and staying asleep, does not like crowds, checks the doors frequently, and that he thinks suicide.  For the majority of his treatment, the VA clinical records have routinely found that the Veteran's speech is clear and fluent, thought processes were logical and goal directed, his thought content was appropriate, he did not have delusions, he was neatly groomed and had neat hygiene, he had adequate eye contact, he had linear thinking, he had unimpaired impulse control, he was not severely depressed, he did not have homicidal ideation, and he did not have suicide ideation, and his insight and judgment were good.  His depression has not kept him from working 30-40 hours a week.  Although the Veteran had some irritability, thoughts of death, and visual hallucinations at times (e.g. September 2008) and suicide thoughts (See April 2008 record), the majority of the VA treatment is against findings of such.  Notably an April 2009 VA record reflects sub-threshold symptoms and notes that he has only occasional nightmares and no other symptoms of PTSD.  A July 2009 VA record reflects that the only PTSD related symptoms reported by the Veteran and his daughter is that he is easily startled.  

The Veteran's daughter, a nurse, has reported that she has downplayed the Veteran's symptoms.  (See November 2011 Vet Center record).  The Board has considered the daughter's statement as to the Veteran's PTSD symptoms such as that his judgment is affected and he has a difficult time adapting to circumstances of daily activities.  The daughter is competent to state her observations of the Veteran's behavior.  Moreover, as a nurse, she has more education, training, and experience in detailing with heath issues than the average lay person.  However, she has not been shown to have the education, training, and experience necessary to distinguish between symptoms related to PTSD from those related to a cognitive disorder.  In addition, she is an interested party, and her personal interest may affect the credibility of the evidence.  Importantly, regardless of personal interest, and considering her occupation as a nurse, the daughter allowed the Veteran to live alone and continue to drive to his place of employment; thus, indicating that she does not believe that he is totally occupationally and socially impaired or that his symptoms are of such a severity as to warrant a 70 percent rating.  Also importantly, despite his PTSD symptoms, the Veteran and his daughter has maintained a supportive and good relationship.

The Board has considered the assertions of the Veteran and his daughter for compensation purposes in conjunction with the their assertions for treatment purposes; the Board finds that the VA treatment records are the most probative evidence with regard to the Veteran's impairment.

The Board is sympathetic towards the Veteran's situation as an elderly widower with dementia, PTSD, and other disabilities.  However, the Board finds that the effects of the Veteran's PTSD are adequately compensated in a 50 percent evaluation, which is warranted for occupational and social impairment with reduced reliability and productivity.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, the Veteran's PTSD-related symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling from February 2006, tinnitus, evaluated as 10 percent disabling from February 2006, and bilateral hearing loss disability, evaluated as 10 percent disabling from March 2011, for a combined evaluation of 60 percent disabling.  

The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence reflects that the Veteran graduated from high school and has completed two years of college education.  He worked with a loan company for 12 years, for a bank for eight years, and has sold cars for more than 25 years (since approximately 1988). 

He has been employed during the rating period on appeal; however, he contends that this is a "sheltered" workplace in that he works for a friend and can "come and go" as he pleases.  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  Under 38 C.F.R. § 4.16, marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 provides an exception to the income limitation to employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  As noted above, the Board does not find that the Veteran's work at a car dealership was at sheltered workshop or family business (despite that some people at work treat him like a "dad" or father figure.).

The evidence of record does not support a finding that the Veteran was incapable of substantial gainful employment due to his service-connected disabilities.  As noted above in greater detail, the February 2014 examiner opined in pertinent part, as follows:

Given that his PTSD is not severe and the fact that he seems to be attending work fairly regularly, this examiner is of the opinion that his service connected PTSD does NOT render him unable to secure and maintain gainful employment. It  does appear that his nonservice connected neurocognitive disorder likely  affects his work life to a significant degree, and the vet did report this  himself today, reporting that his main problem is his memory trouble at  work.	

The Board has also considered the private opinions that the Veteran is unemployable, but as noted above, the Board finds them less probative than the VA opinion.  Regardless of whether his employment is "sheltered", his symptoms due not rise to the level which renders him unemployable at a non-sheltered work environment.  Rather, it has been shown that his nonservice-connected organic brain syndrome symptoms are the basis for the majority of his functional impairment.

The Board has also considered that the Veteran is service-connected for hearing loss and tinnitus.  A February 2014 VA examination report on the Veteran's hearing loss disability and tinnitus reflects the opinions of the examiner as follows:  

It is the opinion of the examiner that the hearing loss suffered by the  veteran in no way limits his ability to function in an occupational  environment. This rated disability is not a limiting factor when deciding  if a veteran is able to be employed.

It is the opinion of the examiner that the tinnitus suffered by the  veteran in no way limits his ability to function in an occupational  environment. This rated disability is not a limiting factor when deciding  if a veteran is able to be employed.

The lay statements do not reflect that the Veteran's hearing loss disability and/or tinnitus have prevented him from working as a car salesman, or that they have substantially hindered him in that occupation.  While a coworker indicated that the Veteran's hearing loss may have had an effect on his work, the coworker also stated that the work deterioration may have been due to nervousness instead.  The coworker, therefore, has not been shown to be competent to render an opinion as to the Veteran's employment as it relates to his service-connected disabilities and symptoms.  Moreover the opinions of the VA examiners, who are medical professionals, are more probative than those of a lay person.

The Board finds that the Veteran is not entitled to TDIU on a schedular basis, and is not entitled to referral for such on an extraschedular basis, because the most probative evidence of record is against a finding that his service-connected disabilities, considered in combination, render him unable to follow a substantially gainful occupation as a result of a service-connected disabilities.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

 
ORDER

Entitlement to an initial reading in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


